Citation Nr: 1125113	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  05-35 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from August 1978 to July 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA), wherein in pertinent part, the Veteran's claim of entitlement to service connection for a psychiatric disability as secondary to the service-connected disability of lumbar paravertebral myositis with left L5-S1 radiculopathy was denied.  

In July 2009, the Board remanded this matter for additional development.  The Board finds that the Appeals Management Center substantially complied with the July 2009 remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In February 2009, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder.  In March 2010, the Veteran submitted additional evidence, including of a medical nature, directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2010).



FINDINGS OF FACT

1.  In a rating decision dated in September 1997, the RO denied a service connection claim for a psychiatric disorder as secondary to the service-connected lumbar spine disability.  The Veteran did not appeal that decision within one year of being notified and it became final.

2.  Since the September 1997 rating decision, private and VA medical records have been submitted, in addition to lay statements by the Veteran and his wife.  This new evidence raises a reasonable possibility of substantiating the claim.

3.  A clear preponderance of the evidence is against a finding that psychiatric disability had its clinical onset in service or is otherwise related to service or his service-connected low back disability.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision, which denied the Veteran's service connection claim for a psychiatric disorder claimed as anxiety disorder (agoraphobia) as secondary to the service-connected lumbar spine disability is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2010).

2.  The evidence received since the RO's September 1997 determination is new and material, and the claim for service connection for a psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  A psychiatric disability was not incurred or aggravated in service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).  

In the present case, the veteran was provided with the notice required by the VCAA by December 2004, March 2006, and May 2008 letters.  These letters advised the veteran of the evidence required to substantiate his claim, the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  Therefore, the Board finds that he was provided with the notice required by the VCAA.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  

The Board notes that an etiological opinion has not been obtained for the Veteran's claim of service connection on a direct basis.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there are current diagnoses of psychiatric disability, there is no true indication that it is associated with service.  There is no evidence of a psychiatric disability in service.  In view of the absence of findings of psychiatric disability in service and the first suggestion of pertinent disability after active duty, relating psychiatric disability to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   

All available evidence pertaining to the veteran's claim has been obtained.  The record shows that the RO has secured the veteran's service medical records (SMRs), a DD-214, VA medical treatment records, VA examination, statements from the veteran and a transcript of the veteran's February 2009 personal hearing.  The veteran has not identified any additional records that may still be outstanding.  Therefore, the Board finds that VA has satisfied its duty to notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record also reflects that the originating agency readjudicated the veteran's claim being decided herein following the provision of the required notice and the completion of all indicated development of the record.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been any different had complete VCAA notice been provided at an earlier time.

The United States Court of Appeals for Veterans Claims (Court) specifically addressed VA's duty to notify and assist in cases involving claims to reopen previously denied matters.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Board finds, however, that there is no need to discuss the impact of the Kent decision as the matter of reopening this issue for de novo review is resolved in the veteran's favor in the decision below.

In light of the Board's denial of the veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, it is not prejudicial to the veteran for the Board to proceed to finally decide the issue discussed in this decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless error).

II.  New and Material Evidence Claim

Historically the Veteran's claim for a psychiatric disorder was initially denied by rating action dated in September 1992.  The Veteran did not appeal that determination and it became final.  In May 1993 the RO denied a reopened claim of service connection for a psychiatric disorder as secondary to the service-connected back disorder.  That determination was not appealed and it too became final.

In February 1997 the Veteran filed an informal claim for service connection for a psychiatric disorder claimed as anxiety disorder (agoraphobia) as secondary to the service-connected disability of lumboparavertebral myositis, which was denied by rating decision dated in September 1997.  The Veteran did not perfect an appeal as to that determination and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2010).

A claim will be reopened if new and material evidence is submitted, however.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not 

previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the September 1997 rating decision, the Veteran submitted a December 2009 psychiatric report by private physician, Dr. RBV, including a history that the Veteran has been depressed since a low back injury in basic training. 

The Board finds that the December 2009 psychiatric report is new evidence and material as it suggests that psychiatric disability may be related to the Veteran's active.  Accordingly, the veteran's claim for service connection is reopened.

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the notice letter and the statement of the case provided the veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the veteran's claim on the merits.  Additionally the veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Service Connection 

Applicable laws provide that in order to establish service connection for a claimed disability, the facts, as shown by the evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(b).  

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310.  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to the condition as to which, under Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic then generally a showing of continuity of symptomatology after service is required for service connection.

The service treatment records do not reflect the presence of any psychiatric disability and the separation examination revealed a normal psychiatric system.  A private medical statement from Dr. JLV, dated in September 1992 indicates that the Veteran received psychiatric treatment from him from November 1991 to April 1992.  Dr. JLV noted the established diagnosis as anxiety disorder (agoraphobia) with depressive features.  

A February 2005 VA examination report shows the Veteran was psychologically evaluated and Axis I diagnoses of alcohol dependence, cocaine dependence and alcohol and cocaine-induced mood disorder with depressive features were rendered.  At that examination, the Veteran reported that in the last year he has been feeling sad, and depressed with irritability, loss of energy, insomnia, anxiety and tension.  During the February 2009 Board hearing the Veteran testified that he received treatment at VA hospital and that he takes medication for his psychiatric disorder.  He could not recall the names of the medication.  The Veteran's wife submitted a written statement indicating that she has witnessed significant changes in the Veteran's health, including emotional changes.  She noted that his health has been deteriorating physically and emotionally and he has been getting worse every day.

The December 2009 psychiatric report by private physician, Dr. RBV, revealed that the Veteran had three sessions with him for psychiatric evaluation.  In noting the Veteran's history, Dr. RBV noted that the Veteran reported that during his basic training he fell and hurt his back, and ever since he has been increasingly depressed with severe pain and frustrated because he wanted to be "an airborne" and due to his injury he was unable to fulfill his dream.  The relevant diagnoses rendered were depressive disorder not otherwise specified, and history of cocaine and cannabis abuse.

The February 2005 VA examiner, after reviewing the claims folder and considering a history provided by the Veteran determined that the Veteran had mood disorder with depressive features that is induced by alcohol and cocaine.  When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves- Rodriguez v. Peake, 22 Vet App 295 (2008)

The VA examiner reviewed the entire claims file and is factually accurate, fully articulated, and contains sound reasoning; it is unrebutted by any remaining evidence of record.  Therefore, the VA opinion is afforded significant probative value.  A clear preponderance of the evidence is against a finding that current psychiatric disability is related to the service-connected low back disability.  

The private medical reports reflect diagnoses of psychiatric disability, but do not suggest a link to service or service-connected disability.  The December 2009 private medical report notes a history of the Veteran being depressed since he hurt his back in basic training, but does not include an opinion regarding the etiology of any psychiatric disability.  The Court has held that bare transcription of lay history unenhanced by any additional medical comment by the examiner, is not competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

The Veteran's opinion regarding the etiology of his psychiatric disability is not competent evidence.  The cause of psychiatric diseases is not something readily observable by a lay person such as varicose veins or a broken leg.  There is no showing that the Veteran has a background in forensic medicine and his opinion regarding the cause of his psychiatric disability is of little probative weight.  The Veteran is competent to say that he has been depressed since the injury to his back in basic training, but the Board does not find this claim credible.  There was no showing of chronic psychiatric disability in the service treatment records and the psychiatric system was normal at service discharge.  In addition during a Report of Medical History in August 1980, long after basic training had ended, the Veteran denied ever having depression or nervous trouble of any sort.  His current claim of depression since the back injury is not consistent with the overall record.   

The Board has reviewed the overall record and finds a clear preponderance of the evidence is against a finding that psychiatric disability had its clinical onset in service or is otherwise related to active duty or service-connected disability.   Therefore, his claim must be denied. 


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a psychiatric disorder is reopened and to this extent the appeal is allowed. 

Service connection for a psychiatric disorder is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


